Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT, dated as of February 25, 2009 (this “Agreement”),
is made by and between StarTek, Inc., a Delaware corporation (“Parent”),
Domain.com, Inc., a Delaware corporation (“Seller”), and A. Emmet Stephenson
Jr., Inc., a Colorado corporation (“Purchaser”).

 

RECITALS:

 

WHEREAS, Parent is a provider of business process outsourcing services to the
communications industry and is the owner of all of the issued and outstanding
capital stock of Seller;

 

WHEREAS, Seller owns registrations of domain names and provides related services
(the “Business”); and

 

WHEREAS, Seller has decided to sell the Business, and in accordance therewith,
Purchaser desires to purchase, and Seller desires to sell and transfer, certain
assets used or held for use in the Business upon the terms and subject to the
conditions specified in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the covenants, promises,
and agreements herein set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending legally to be bound, agree as follows.

 


ARTICLE I
PURCHASE AND SALE OF ASSETS


 

Section 1.1             Purchase and Sale of Assets; Purchase Price. On the date
hereof and upon the terms and subject to the conditions provided below, Seller
shall convey, assign, transfer and deliver to Purchaser all of Seller’s right,
title and interest in, to and under, if any, consistent with Section 3.3, the
assets listed on Schedule 1.1 hereto, (the “Assets”).  In exchange for the
Assets, Purchaser shall pay to Seller cash in the aggregate amount of $7,075,000
(the “Purchase Price”).  Seller shall be entitled to retain all revenues that
are received with respect to the Assets through the Closing (as defined below),
and Purchaser shall be entitled to retain all revenues that are received with
respect to the Assets after the Closing (determined in both cases by using a
cash basis method of accounting).

 

Section 1.2             Assumed Liabilities. Purchaser assumes from Seller, and
Seller assigns to Purchaser, all liabilities and obligations of Seller listed on
Schedule 1.2 (collectively, the “Assumed Liabilities”), which shall be the sole
responsibility of Purchaser after the Closing.  Purchaser agrees to pay, perform
and discharge the Assumed Liabilities as and when they become due and to
indemnify Seller against all claims, losses and expenses relating to the Assumed
Liabilities.  Notwithstanding anything to the contrary in this Agreement,
(a) all Assumed Liabilities that are not transferable without consent from any
other party or parties thereto shall be deemed to have been assigned and assumed
as of the date hereof, irrespective of any failure to obtain such consent, and
(b) all liabilities of Seller that are not Assumed Liabilities will remain the
obligation of Seller.

 

1

--------------------------------------------------------------------------------


 

Section 1.3             Closing. The closing of the sale and purchase of the
Assets under this Agreement (the “Closing”) shall take place on the date
hereof.  The effective time of the transactions contemplated hereby shall be at
12:01 a.m., Mountain Time, on the date hereof (the “Effective Time”).  At the
Closing, Seller shall deliver or cause to be delivered to Purchaser the fully
executed Bill of Sale,

 

Assignment, and Assumption Agreement (the “Bill of Sale”), in the form attached
hereto as Schedule 1.3, under which Seller shall assign, and Purchaser shall
assume, the Assets and Assumed Liabilities.  At the Closing, Purchaser shall
deliver or cause to be delivered to Seller the Purchase Price in cash and the
Bill of Sale, duly executed by Purchaser.

 

Section 1.4             Allocation of Purchase Price.  The Purchase Price will
be allocated for tax purposes in accordance with the allocation schedule
attached to be prepared by Purchaser and to be delivered to Seller and Parent
not later than ten business days after the Closing.  Purchaser will ensure that
the allocation schedule is prepared in accordance with Section 1060 of the
Internal Revenue Code.  After the Closing, the parties will make consistent use
of the allocation, fair market value and useful lives specified in such schedule
for all tax purposes and in all filings, declarations and reports with the
Internal Revenue Service (“IRS”) in respect to the transactions contemplated by
this Agreement, including the reports required to be filed under Section 1060 of
the Internal Revenue Code.  Purchaser will prepare and deliver the IRS Forms
8594 to Seller within forty-five (45) days after the Closing Date to be filed
with the IRS.  In any proceeding or investigation related to the determination
of any tax, none of Purchaser, Seller or Parent shall contend or represent that
such allocation is not a correct allocation.

 


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF PURCHASER


 

Purchaser represents and warrants to Seller that, as of the Closing:

 

Section 2.1             Capacity and Enforceability. Purchaser has the legal
capacity to execute and deliver this Agreement and the documents to be executed
and delivered by Purchaser pursuant to the transactions contemplated hereby.
This Agreement and the documents to be executed and delivered by Purchaser
pursuant to the transactions contemplated hereby have been duly executed and
delivered by Purchaser and, assuming due authorization, execution and delivery
hereof and thereof by the other parties hereto and thereto, constitutes the
valid and binding agreement of Purchaser, enforceable against Purchaser in
accordance with their terms.

 

Section 2.2             Absence of Restrictions and Conflicts. The execution and
delivery by Purchaser of this Agreement and the documents to be executed and
delivered by Purchaser pursuant to the transactions contemplated hereby do not,
and the performance of each of Purchaser’s obligations hereunder and thereunder
will not, (a) conflict with or violate any law applicable to Purchaser or by
which any property or asset of Purchaser is bound, or (b) violate or conflict
with, constitute a breach of or default under, result in the loss of any benefit
under, permit the acceleration of any obligation under or create in any party
the right to terminate, modify or cancel, (i) any contract, will, agreement,
permit, franchise, license or other instrument applicable to Purchaser (ii) any
judgment, decree or order of any governmental entity to which Purchaser is a
party or by which any of its properties are bound or (iii) arbitration award
applicable to Purchaser.

 

2

--------------------------------------------------------------------------------


 

Section 2.3             Compliance with Laws.  To the knowledge of Purchaser
(and Purchaser acknowledges that an affiliate of Purchaser is Seller’s sole
employee), Seller is in compliance with all laws applicable to its Business
except where the failure to do so has not had, and would not reasonably be
expected to have a material adverse effect on either the assets, business,
operations, personnel or condition (financial or otherwise) of Seller.

 

Section 2.4             Formation and Transfer of Corporations. Purchaser
(a) acknowledges and agrees that Seller has formed certain corporations under
the laws of the state of Delaware under the direction of an affiliate of
Purchaser (the “Corporate Names”), (b) waives any right to seek indemnification
from Seller and Parent under this Agreement with respect to any Loss (as defined
below) to the extent that such Loss arises in connection with the incorporation
of any Corporate Names and (c) shall indemnify and hold harmless the Seller and
its affiliates from any and all Losses (regardless of whether the liability,
cost or expense relates to the period before or after the date of this
Agreement) relating in any way to the formation or filing or payment of state
franchise tax obligations related to the Corporate Names.

 

Section 2.5             As Is, Where Is. PURCHASER HEREBY ACKNOWLEDGES AND
AGREES THAT, BASED ON PURCHASER’S INDEPENDENT INVESTIGATION OF THE ASSETS AND
THE BUSINESS, SELLER IS SELLING AND PURCHASER IS PURCHASING THE ASSETS ON AN “AS
IS, WHERE IS” BASIS WITHOUT ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY MATTER RELATING TO THE ASSETS OR THE
BUSINESS, INCLUDING INCOME TO BE DERIVED OR EXPENSES TO BE INCURRED IN
CONNECTION WITH THE ASSETS, THE PHYSICAL CONDITION OF ANY OF THE ASSETS, THE
VALUE OF THE ASSETS (OR ANY PORTION THEREOF), THE MERCHANTABILITY OR FITNESS OF
THE ASSETS FOR ANY PARTICULAR PURPOSE, EXCEPT AS SUCH MATTERS MAY BE AFFECTED BY
THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III OF THIS AGREEMENT.

 

Section 2.6             No Broker.  Purchaser has not entered into any contract,
arrangement or understanding with any Person that may result in the obligation
of Parent, Seller or Purchaser to pay any finder’s fees, brokerage or agent’s
commissions or other like payments to any finder, broker or sales agent in
connection with the negotiations leading to this Agreement or the consummation
of the transactions contemplated hereby.

 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT


 

Seller and Parent jointly and severally represent and warrant to Purchaser that,
as of the Closing:

 

Section 3.1             Incorporation and Good Standing; Authority and
Enforceability. Seller is a corporation duly incorporated, validly existing, and
in good standing under the laws of the State of Delaware. Seller has all
necessary corporate power and authority to execute and deliver this Agreement
and the documents to be executed pursuant to the transactions contemplated
hereby, to perform their obligations hereunder and thereunder, and to consummate
the transactions contemplated hereby.  This Agreement and the documents to be
executed and delivered by Seller pursuant to the transactions contemplated
hereby have been duly approved by all requisite corporate action of Seller,
including approval by the board of directors of Seller, and have been executed
and delivered by Seller and, assuming due authorization, execution and delivery
hereof and thereof by the other parties hereto and

 

3

--------------------------------------------------------------------------------


 

thereto, constitutes the valid and binding agreement of Seller, enforceable
against Seller in accordance with their terms.

 

Section 3.2             Absence of Restrictions and Conflicts. The execution and
delivery by Seller of this Agreement and the documents to be executed and
delivered by Seller pursuant to the transactions contemplated hereby does not,
and the performance of each of Seller’s obligations hereunder and thereunder
will not, (a) conflict with or violate any provision of the certificate of
incorporation or bylaws of Seller, (b) conflict with or violate any law
applicable to Seller or by which any property or asset of Seller is bound, or
(c) violate or conflict with, constitute a breach of or default under, result in
the loss of any benefit under, permit the acceleration of any obligation under
or create in any party the right to terminate, modify or cancel, (i) any
contract, will, agreement, permit, franchise, license or other instrument
applicable to Seller, (ii) any judgment, decree or order of any governmental
entity to which Seller is a party or by which any of its properties are bound or
(iii) any arbitration award applicable to Seller.

 

Section 3.3             Title to Assets.  The Assets are free and clear of all
liens and encumbrances; provided, however, that Purchaser acknowledges and
agrees that the Assets are subject to the terms of the contracts that constitute
a portion of the Assets.  Seller has not sold, transferred, leased, licensed,
pledged, exchanged, mortgaged, or otherwise disposed of any right to any of the
Corporate Names, each of which was formed by the filing of a certificate of
incorporation with the Delaware Secretary of State.  Seller has exclusive
ownership of the registration rights to each of the domain names listed on
Schedule 1.1, and all rights to renew the registration of each such domain
name.  Upon execution and delivery of the Bill of Sale to Purchaser,
(i) exclusive ownership of the registration rights to each of the domain names
listed on Schedule 1.1 (including but not limited to the passwords and
authorization codes for the domain names and all rights to renew the domain
names) will be conveyed to Purchaser and (ii) Seller’s right, title and interest
in all other Assets will be conveyed to Purchaser, subject only to Purchaser’s
waiver of rights in Section 2.4(b).

 

Section 3.4             Absence of Undisclosed Liabilities.  Seller has no
liability, debt, obligation or liability of any type, contingent or otherwise,
liquidated or unliquidated, known or unknown, of any nature or in any amount (a
“Liability”), and there is no basis for any such Liability, that would affect
the transfer to Purchaser of Seller’s title to the Assets or the use and
enjoyment of the Assets by Purchaser, except for any such Liability as to which
Purchaser has knowledge prior to the Closing.  For clarity, except for
Liabilities known to Purchaser prior to the Closing and not disclosed to Seller
prior to the Closing, the parties intend that Seller and Parent shall be
responsible under Section 5.1 for any Liability that is based on facts,
circumstances, or conditions prior to the Closing, and that Purchaser shall be
responsible for any Liability that is based on facts, circumstances, or
conditions after the Closing.

 

Section 3.5             Litigation.  Except as set forth on Schedule 3.5, there
is no suit, claim, action, arbitration, audit, hearing or other legal proceeding
(whether civil, criminal, administrative or judicial, whether formal or
informal, whether public or private, or whether before a governmental body or
arbitrator), pending or to the knowledge of Seller, threatened, against or
relating to the Assets, or that challenges, or would reasonably be expected to
have the effect of preventing, delaying, making illegal or otherwise interfering
with, the transfer to Purchaser of Seller’s title to the Assets or the use and
enjoyment of the Assets by Purchaser, except for any such matters as to which
Purchaser has knowledge.

 

4

--------------------------------------------------------------------------------


 

Section 3.6             No Broker.  Neither Parent nor Seller has entered into
any contract, arrangement or understanding with any Person that may result in
the obligation of Parent, Seller or Purchaser to pay any finder’s fees,
brokerage or agent’s commissions or other like payments to any finder, broker or
sales agent in connection with the negotiations leading to this Agreement or the
consummation of the transactions contemplated hereby.

 


ARTICLE IV
CERTAIN COVENANTS AND AGREEMENTS


 

Section 4.1             Further Assurances; Cooperation.  Subject to the other
provisions hereof, Seller, Parent, and Purchaser agree to use commercially
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done as promptly as practicable, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by this
Agreement.  If at any time after the date hereof any further action is necessary
or desirable to carry out the purposes of this Agreement, the parties to this
Agreement shall take all such necessary action.  Without limiting the foregoing,
the parties shall execute, acknowledge and deliver any further deeds,
assignments, conveyances, and other assurances, documents and instruments of
transfer, reasonably requested by the other party hereto, and will take, or
cause to be taken, any other action consistent with the terms of this Agreement
that may reasonably be requested by the other parties, for the purpose of
assigning, transferring, granting, conveying, and confirming to Purchaser, or
reducing to possession, any or all interests in the Assets to be conveyed and
transferred by this Agreement.  Seller, Parent, and Purchaser shall each use
their best efforts to forward promptly to the other party all notices, claims,
correspondence and other materials which are received and determined to pertain
to the other party.

 

Section 4.2             Public Announcements; Confidentiality.


 


(A)           SUBJECT TO ITS LEGAL OBLIGATIONS, EACH PARTY SHALL CONSULT WITH
THE OTHER PARTIES WITH RESPECT TO THE TIMING AND CONTENT OF ALL ANNOUNCEMENTS
REGARDING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO THE
FINANCIAL COMMUNITY, EMPLOYEES, CUSTOMERS, SUPPLIERS OR THE GENERAL PUBLIC AND
SHALL USE REASONABLE EFFORTS TO AGREE UPON THE TEXT OF ANY SUCH ANNOUNCEMENT
PRIOR TO ITS RELEASE.


 


(B)           SELLER, PARENT, AND PURCHASER AND THEIR RESPECTIVE EMPLOYEES AND
AGENTS SHALL EACH HOLD IN STRICT CONFIDENCE ALL RECORDS, BOOKS, CONTRACTS,
INSTRUMENTS, COMPUTER DATA AND OTHER DATA AND INFORMATION (COLLECTIVELY,
“INFORMATION”) CONCERNING THE OTHER PARTY OR THE ASSETS IN THEIR POSSESSION OR
FURNISHED BY THE OTHER OR THE OTHER’S REPRESENTATIVE PURSUANT TO THIS AGREEMENT
WITH THE SAME DEGREE OF CARE AS SUCH PARTY UTILIZES AS TO SUCH PARTY’S OWN
CONFIDENTIAL INFORMATION (EXCEPT TO THE EXTENT THAT SUCH INFORMATION IS (I) IN
THE PUBLIC DOMAIN THROUGH NO FAULT OF SUCH PARTY OR (II) LATER LAWFULLY ACQUIRED
FROM ANY OTHER SOURCE BY SUCH PARTY), AND EACH PARTY SHALL NOT RELEASE OR
DISCLOSE SUCH INFORMATION TO ANY OTHER PERSON, EXCEPT SUCH PARTY’S AUDITORS,
ATTORNEYS, FINANCIAL ADVISORS, BANKERS, OTHER CONSULTANTS AND ADVISORS OR
PERSONS WITH WHOM SUCH PARTY HAS A VALID OBLIGATION TO DISCLOSE SUCH
INFORMATION, UNLESS COMPELLED TO DISCLOSE SUCH INFORMATION BY JUDICIAL OR
ADMINISTRATIVE PROCESS OR, AS ADVISED BY ITS COUNSEL, BY OTHER REQUIREMENTS OF
LAW (IN WHICH EVENT THE PARTY THAT IS REQUIRED TO MAKE SUCH DISCLOSURE SHALL
PROMPTLY INFORM THE OTHER PARTY OF SUCH REQUIREMENT).


 

Section 4.3             Name Change.  Promptly after the Closing Date, and in
any event not later than three business days after the Closing Date, Parent and
Seller (a) will take all action necessary to change the name of Seller to a name
other than Domain.com, Inc., which name shall not contain any expansions,

 

5

--------------------------------------------------------------------------------


 

contractions or derivations thereof, nor any other name, trade name, trade dress
or domain name confusingly or apparently similar thereto, (b) will notify CT
Corporation and any other agents that its name has been so changed, and (c) will
cease using any such name for any purpose.  Parent and Seller will promptly take
such reasonable further steps to confirm Seller’s change of name as Purchaser
reasonably requests.  From and after the Closing, neither Parent nor Seller
shall use the name “Domain.com, Inc.” nor any expansions, contractions or
derivations thereof, nor any other name, trade name, trade dress or domain name
confusingly or apparently similar thereto.  In order to comply with the
requirements of this Section 4.3, Seller and Parent shall use commercially
reasonable efforts to obtain any necessary third party consents and approvals,
and shall, promptly after obtaining such consent or approval, if at all, and to
the extent assignable, assign to Purchaser the name, or licenses to use the
name, if applicable, of Seller that is used by Seller as of the Closing in the
operation of the Business.

 

Section 4.4             Reimbursed Expenses. During the period from the Closing
until the five (5) year anniversary of the date hereof, Parent and Seller
covenant and agree to reimburse Purchaser, promptly (and in any event not later
than five business days) after Purchaser provides to Seller supporting
documentation for such expenses, for any out-of-pocket costs incurred by
Purchaser in the furtherance, perfection, improvement, defense or prosecution of
any rights with respect to title to, or the use and enjoyment of, any of the
Assets, including personal costs and expenses incurred by A. Emmet Stephenson in
connection with such matters, costs of third party service providers, filing and
similar fees and costs, and reasonable attorneys’ fees and costs, but excluding
any expenses incurred in connection with any dispute between Purchaser, on the
one hand, and Parent and Seller (or either of them), on the other hand, under
this Agreement; provided, however, that the maximum aggregate amount that shall
be reimbursed by Parent and Seller pursuant to this Section 4.4 shall in no
event exceed $100,000 (the “Maximum Reimbursement Amount”); provided, further,
that upon any change of control of Parent prior to the five (5) year anniversary
of the date hereof, Parent and Seller covenant and agree to pay to Purchaser an
aggregate amount, if any, equal to (i) the Maximum Reimbursement Amount minus
(ii) all amounts previously reimbursed to Purchaser pursuant to this
Section 4.4. For purposes of this Agreement “change of control of Parent” shall
mean (i) the sale of all or substantially all of the assets of Parent; (ii) a
sale of equity of Parent resulting in more than 50% of the voting stock of
Parent being held by an unaffiliated person; or (iii) a merger or consolidation
of Parent with or into an unaffiliated person.

 


ARTICLE V
INDEMNIFICATION


 

Section 5.1             Indemnification; Generally. Purchaser covenants and
agrees to indemnify, defend, protect and hold harmless Seller, and Seller’s
officers, directors, employees, stockholders, agents, representatives and
affiliates (each, a “Seller Indemnitee”) at all times from and after the date of
this Agreement from and against all losses, liabilities, damages, claims,
actions, suits, proceedings, demands, assessments, adjustments, costs and
expenses (including specifically, but without limitation, reasonable attorneys’
fees and expenses of investigation) (collectively, “Losses”) incurred by any
Seller Indemnitee as a result of or arising from (a) Purchaser’s breach of its
representations and warranties set forth herein, (b) Purchaser’s breach or
non-fulfillment of any covenant or agreement under this Agreement, or
(c) Purchaser’s failure to assume any Liability with respect to the operation of
the Business or the use of the Assets after the Closing.  Parent and Seller
covenant and agree to jointly and severally indemnify, defend, protect and hold
harmless Purchaser, and Purchaser’s officers, directors, employees,

 

6

--------------------------------------------------------------------------------


 

stockholders, agents, representatives and affiliates (each, a “Purchaser
Indemnitee”) at all times from and after the date of this Agreement from and
against all Losses incurred by any Purchaser Indemnitee as a result of or
arising from (a) any breach of Parent’s or Seller’s representations and
warranties set forth herein, (b) Parent’s or Seller’s breach or non-fulfillment
of any covenant or agreement under this Agreement, (c) any Liability remaining
with Seller with respect to the Business or the use of the Assets prior to the
Closing if such Liability is asserted against Purchaser, except with respect to
any Liability as to which Purchaser had knowledge and did not disclose to Seller
or Parent and as to which neither Seller nor Parent had knowledge independently
of Purchaser, or (d) the auction process conducted by Parent and Seller related
to the potential sale of the Assets or the equity of Seller, including without
limitation any claim brought by any shareholder of Parent, invitee, participant,
or bidder in connection with such auction process.

 

Section 5.2             Survival. The representations and warranties of each
party shall survive until the date that is five (5) years from the date hereof. 
The covenants made by each party in this Agreement and any claim with respect to
fraud or willful misrepresentation shall survive indefinitely.  Notwithstanding
the foregoing, if, prior to the close of business on the applicable expiration
date, an Indemnitee (either Purchaser Indemnitee or Seller Indemnitee) shall
have been notified of a claim for indemnity hereunder and such claim shall not
have been finally resolved or disposed of at such date, such claim shall
continue to survive and shall remain a basis for indemnity hereunder until such
claim is finally resolved or disposed of in accordance with the terms hereof.

 

Section 5.3             Indemnification Procedures.  Whenever any claim arises
which is subject to indemnification pursuant to the provisions of this
Article 5, (an “Indemnification Claim”), the party seeking indemnification (the
“Indemnified Party”) shall promptly, and in any event within twenty-five (25)
days, notify the party or parties from which indemnification is sought (both
singly and collectively, the “Indemnifying Party”) in writing of the nature of
the Indemnification Claim (the “Notice of Claim”).  The Notice of Claim shall
specify the material facts known to the Indemnified Party concerning the
Indemnification Claim.  The failure of an Indemnified Party to so notify the
Indemnifying Party of an Indemnification Claim shall not relieve the
Indemnifying Party of any obligation to indemnify except to the extent the
Indemnifying Party is prejudiced by such failure in the event the Notice of
Claim is not received by the Indemnifying Party within the time period described
above.  Within thirty (30) days after receipt of a Notice of Claim, the
Indemnifying Party shall notify the Indemnified Party in writing whether it
accepts and assumes the obligation to indemnify in whole or in part, and stating
the reasons for a rejection, or any limitation on assumption or reservation of
rights.  To the extent that the Indemnifying Party denies, or fails to accept
and assume its obligation to indemnify and assume the defense of the Indemnified
Party (provided that the parties acknowledge that the reservation of rights
shall not be deemed a failure to accept and assume its obligations), the
Indemnified Party may proceed to take such actions, including retaining legal
counsel, to defend or otherwise represent it in connection with the
Indemnification Claim.  The Indemnified Party shall be entitled, at its expense,
to participate in any proceeding or investigation, the defense of which has been
assumed by the Indemnifying Party.  To the extent that the Indemnifying Party
acknowledges the Indemnified Party’s right to indemnification with respect to
such Indemnification Claim, the Indemnifying Party shall assume the defense of
such Indemnification Claim with counsel reasonably satisfactory to the
Indemnified Party, and the Indemnified Party shall cooperate to the extent
reasonably requested by the Indemnifying Party in the defense or prosecution of
such Indemnification Claim, but the Indemnified Party shall be reimbursed by the
Indemnifying Party for its reasonable out-of-pocket

 

7

--------------------------------------------------------------------------------


 

costs in connection with such cooperation.  To the extent that the Indemnifying
Party acknowledges the Indemnified Party’s right to indemnification and elects
to assume the defense of such Indemnification Claim, the Indemnified Party shall
have the right to employ its own counsel in any such case, but the fees and
expenses of such counsel shall be at the sole expense of the Indemnified Party,
unless there is, under applicable standards of professional conduct, a material
ethical conflict on any significant issue between the Indemnifying Party and the
Indemnified Party that makes it improper for one counsel (as determined by such
counsel in writing) to represent both parties, in which case the reasonable fees
and expenses of such counsel shall be at the expense of the Indemnifying Party. 
To the extent that the Indemnifying Party has assumed the defense of any
Indemnification Claim against the Indemnified Party, the Indemnifying Party
shall have the right to settle any Indemnification Claim, but, to the extent
that such settlement requires, or purports to obligate, the Indemnified Party to
take, or prohibits, or purports to prohibit, the Indemnified Party from taking,
any action, then the Indemnifying Party shall not settle such Indemnification
Claim without the prior written consent of the Indemnified Party, which consent
shall not be unreasonably withheld, conditioned or delayed.  To the extent that
the Indemnifying Party does not assume the defense of a third-party
Indemnification Claim and disputes the Indemnified Party’s right to
indemnification, the Indemnifying Party shall have the right to participate in
the defense of such Indemnification Claim through counsel of its choice, at the
Indemnifying Party’s expense, and the Indemnified Party shall have control over
the litigation and authority to resolve such Indemnification Claim, subject to
the terms of this Section.  Notwithstanding anything to the contrary in this
Section, to the extent that an Indemnification Claim is covered by insurance and
the carrier has accepted the Indemnification Claim, the parties agree, with
respect to selection of counsel, to comply with the terms of the insurance
policy.

 

Section 5.4             Limitation on Indemnity.  Regardless of any other
provision of this Agreement and absent fraud, the maximum amount that Seller and
Parent will be required to pay to Purchaser under the provisions of this
Article 5 is $2,000,000.  Regardless of any other provision of this Agreement
and absent fraud, the maximum amount that Purchaser will be required to pay to
Seller under the provisions of this Article 5 is $750,000.

 

Section 5.5             Exclusive Remedy.  Absent fraud, the remedies provided
by this Article 5 constitute the exclusive remedy for a breach of this Agreement
by any party, except for injunctive relief.

 


ARTICLE VI


MISCELLANEOUS


 

Section 6.1             Notices. All notices and communications required or
permitted hereunder shall be in writing and deemed given when received by means
of the United States mail, addressed to the party to be notified, postage
prepaid and registered or certified with return receipt requested, or personal
delivery, or overnight courier, as follows:

 

If to Parent or

 

 

Seller, to:

 

StarTek, Inc.

 

 

44 Cook Street, 4th Floor

 

 

Denver, Colorado 80206

 

 

Attention: David G. Durham

 

 

Phone: (303) 262-4149

 

 

Fax: (303) 316-4812

 

 

Email: david.durham@startek.com

 

8

--------------------------------------------------------------------------------


 

With a copy to:

 

StarTek, Inc.

 

 

44 Cook Street, 4th Floor

 

 

Denver, Colorado 80206

 

 

Attention: General Counsel

 

 

 

 

 

and

 

 

 

 

 

Hogan & Hartson

 

 

1200 17th Street, Suite 1500

 

 

Denver, CO 80202

 

 

Attention: Paul Hilton

 

 

Phone: (303) 454-2414

 

 

Fax: (303) 899-7333

 

 

E-mail: philton@hhlaw.com

 

 

 

If to Purchaser, to:

 

A. Emmet Stephenson, Jr., Inc.

 

 

400 Nevada Way

 

 

Boulder City, NV 89005

 

 

Phone: 702-302-1400

 

 

Fax: 702-441-1800

 

 

Email: emmet@great.net

 

 

 

With copy to:

 

Al Leraaen

 

 

513 Annet Street

 

 

Henderson, NV 89052

 

 

Phone: 702-677-1400

 

 

Fax: 702-441-1800

 

 

Email: al@great.net

 

 

 

 

 

and

 

 

 

 

 

Sherman & Howard L.L.C.

 

 

633 17th Street, Suite 3000

 

 

Denver, CO 80202

 

 

Attention: James F. Wood

 

 

Phone: 303-299-8154

 

 

Fax: 303-298-0940

 

 

Email: jwood@sah.com

 

Section 6.2             No Waiver. Except as otherwise provided herein, no delay
of or omission in the exercise of any right, power or remedy accruing to any
party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default

 

9

--------------------------------------------------------------------------------


 

occurring later; nor shall any waiver of any single breach or default be deemed
a waiver of any other breach or default occurring before or after that waiver.

 

Section 6.3             Severability. In case any provision of this Agreement
shall be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.

 

Section 6.4             Entire Agreement; Amendment. This Agreement contains the
entire understanding of the parties relating to the subject matter contained
herein. This Agreement cannot be amended or changed except through a written
instrument signed by all of the parties hereto.

 

Section 6.5             Assignment. No party may assign his or its rights or
obligations hereunder, in whole or in part, without the prior written consent of
the other parties.

 

Section 6.6             Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts or choice of laws thereof.

 

Section 6.7             Counterparts. This Agreement may be executed in one or
more counterparts, with the same effect as if all parties had signed the same
document. Each such counterpart shall be an original, but all such counterparts
taken together shall constitute a single agreement. In the event that any
signature is delivered by electronic scanning or facsimile transmission, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) the same with the same force and
effect as if such facsimile signature page was an original thereof.

 

Section 6.8             Section Headings and Gender. The Section headings used
herein are inserted for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement. All personal pronouns used in
this Agreement shall include the other genders, whether used in the masculine,
feminine or neuter, and the singular shall include the plural, and vice versa,
whenever and as often as may be appropriate.

 

Section 6.9             Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. If an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
will arise favoring or disfavoring any party because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not

 

10

--------------------------------------------------------------------------------


 

detract from or mitigate the fact that such party is in breach of the first
representation, warranty, or covenant.  The terms “knowledge of Seller” or
“known by Seller” shall exclude any matter that is known by A. Emmet Stephenson
Jr. if no other employee of Seller or Parent knows of such matter.  The terms
“knowledge of Purchaser” or “Purchaser has knowledge” shall include the
knowledge of A. Emmet Stephenson Jr.

 

Section 6.10           Arbitration.  The parties shall resolve any dispute that
arises under or in connection with this Agreement through final and binding
arbitration (without appeal or review) in Denver, Colorado, administered by The
Judicial Arbiter Group, Inc. (or, if it is unwilling or unable to serve, then by
an independent arbitration tribunal pursuant to the Commercial Arbitration
Rules of the American Arbitration Association) (in either such case, the
“Arbitration Tribunal”).  Whenever a dispute arises under or in connection with
this Agreement, the party desiring to initiate such proceedings (“requesting
party”) shall give notice thereof to the other party (“responding party”),
stating that the requesting party desires to have such controversy reviewed by
an Arbitration Tribunal and setting forth the name and address of the person
whom such party has designated to act as an arbitrator.  If the parties can
agree upon an arbitrator, the dispute will be arbitrated by the single
arbitrator chosen by them.  If, within 15 days after receipt of such notice, the
parties have not been able to agree upon an arbitrator then the responding party
shall designate a person to act as arbitrator by a notice to the requesting
party setting forth the name and address of the person so designated.  The two
arbitrators designated as aforesaid shall meet within ten days after the second
arbitrator shall be appointed and if within such ten day period they shall not
have resolved the question in dispute, they shall promptly select a third
arbitrator; if they shall not be able to agree on such third arbitrator within
15 days after the second arbitrator shall be appointed, then either arbitrator
on five days’ notice in writing to the other, or both arbitrators, shall apply
to the office of the Arbitration Tribunal in Denver, Colorado, to designate and
appoint such third arbitrator.  In the event of the failure, refusal or
inability of any arbitrator to act, a new arbitrator will be appointed in his or
her stead, such appointment to be made in the same manner as hereinbefore
provided for the appointment of such arbitrator so failing, refusing or unable
to act.  Subject to the right of the prevailing party to seek reimbursement from
the other party as described below, the parties agree to share equally the
costs, including fees, of the Arbitration Tribunal selected or appointed under
this Section.  As soon as practicable after selection of the Arbitration
Tribunal, the Arbitration Tribunal or its designated representative shall
determine a reasonable estimate of the anticipated fees and costs, and send a
statement to each party setting forth that party’s equal share of the fees and
costs.  Within ten days after receipt of the statement, each party shall deposit
the required sum with the Arbitration Tribunal, as applicable.  Notwithstanding
the foregoing, the prevailing party in any arbitration, suit or other action
arising out of or related to this Agreement shall be entitled to recover from
the other party all reasonable fees, costs and expenses incurred by the
prevailing party in connection with the arbitration, suit or other action,
including reasonable judicial and extra-judicial attorneys’ fees, expenses and
disbursements and fees, costs and expenses relating to any arbitration or
appeal.  “Prevailing party” within the meaning of this Section shall include,
without limitation, a party who dismisses an action for recovery hereunder in
exchange for payment of the sums allegedly due, performance of covenants
allegedly breached or consideration substantially equal to the relief sought in
the action.  If any party secures a judgment in any proceeding brought to
enforce or interpret this Agreement, then any costs or expenses (including
reasonable attorneys’ fees) incurred in enforcing, or in appealing from, such
judgment shall be payable by the party against whom such judgment or
determination on appeal has been rendered and shall be recoverable separately
from and in addition to any other amount included in such judgment.  The
decision of arbitrator(s) selected in the manner

 

11

--------------------------------------------------------------------------------


 

hereinbefore provided shall be given within a period of 30 days (i) after the
appointment of the third arbitrator or (ii) in the case of sole arbitrator,
within 30 days after the date when it is first established that he or she is the
sole arbitrator.  The decision of such Arbitration Tribunal shall be final and
binding upon the parties and shall be enforceable in any court of competent
jurisdiction.   The Arbitration Tribunal shall have the right only to interpret
and apply the terms of this Agreement and shall not change any such terms or
deprive any party to this Agreement of any rights provided in this Agreement. 
Further, the authority of the Arbitration Tribunal shall be limited to deciding
the matter submitted to it.  THE ARBITRATION TRIBUNAL SHALL HAVE NO AUTHORITY TO
AWARD ANY PUNITIVE, EXEMPLARY, STATUTORY OR TREBLE DAMAGES OR TO VARY OR IGNORE
THE TERMS OF THIS AGREEMENT, AND SHALL BE BOUND BY CONTROLLING LAW.  ALL
PROCEEDINGS, AWARDS AND DECISIONS UNDER ANY MEDIATION OR ARBITRATION PROCEEDING
SHALL BE STRICTLY PRIVATE AND CONFIDENTIAL, EXCEPT TO THE EXTENT REQUIRED BY
LAW.  Notwithstanding anything in this Section to the contrary, the parties
shall have the right to commence litigation or other legal proceedings with
respect to any claims solely relating to: (i) injunctive relief,
(ii) enforcement of the dispute resolution provisions of this Agreement, and
(iii) enforcement of any arbitration award.

 

[The remainder of this page is intentionally left blank.  Signature
pages follow.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.

 

 

A. EMMET STEPHENSON JR., INC.

 

 

 

 

 

 

 

By:

/s/ A. Emmet Stephenson Jr.

 

Name:

A. Emmet Stephenson, Jr.

 

Title:

President

 

 

 

 

 

DOMAIN.COM, INC.

 

 

 

 

 

By:

/s/ David G. Durham

 

Name:

David G. Durham

 

Title:

Treasurer

 

 

 

 

 

STARTEK, INC.

 

 

 

 

 

By:

/s/ David G. Durham

 

Name:

David G. Durham

 

Title:

Executive Vice President / Chief Financial Officer

 

 

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------